DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 29 Jul. 2021 has been fully considered.  Claims 1-6, 8-10, 12-13, and 31-35 are currently pending. Claims 7, 11, and 14-30 were canceled by Applicant.  Claims 31-35 are new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2018/0147526 to Meirav et al. (hereinafter Meirav).
In regard to claim 1, Meirav teaches in Fig. 3C a contaminant scrubber (air treatment assembly 110) of a heating, ventilation, and air conditioning (HVAC) system (system 100 for reducing unwanted gases in indoor air of an enclosed environment) [0030], the contaminant scrubber comprising: 
a sorption cavity (the space inside of 110); 
a sorption inlet damper (indoor air inlet damper 128) configured to receive return air from a conditioned space (enclosed environment 102) and into the sorption cavity [0034]; 
a sorption outlet damper (indoor air outlet damper 130) configured to output the return air from the sorption cavity and toward the conditioned space [0034]; and 
an outer housing (housing 112 – see figs. 1A-1D) about the sorption cavity, the outer housing including a mount-facing side wall (the wall where dampers 128 and 130 are) along which the sorption inlet damper and the sorption outlet damper are disposed [0034].

In regard to claim 2, Meirav teaches in Fig. 3C the contaminant scrubber of claim 1, comprising: an additional side wall (the wall where inlet 170 is) of the outer housing that is adjacent and coupled to the mount-facing side wall; and a purge and regeneration inlet damper (purge gas inlet damper 176) disposed along the additional side wall and 

In regard to claim 12, Meirav teaches in Fig. 3C the contaminant scrubber of claim 1, comprising a contaminant cartridge set (plurality of CO2 scrubbing cartridges 146) disposed within the sorption cavity and configured to decontaminate the return air received by the sorption inlet damper [0041].

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 9399187 to Meirav et al. (hereinafter Meirav ‘187).
In regard to claim 1, Meirav ‘187 teaches in at least Fig. 1B a contaminant scrubber (air treatment assembly - ATA) 140 of a heating, ventilation, and air conditioning (HVAC) system, the contaminant scrubber comprising: a sorption cavity (the space within the ATA 140); a sorption inlet damper (indoor inlet damper 148) configured to receive return air from a conditioned space and into the sorption cavity; a sorption outlet damper (indoor air outlet damper 149) configured to output the return air from the sorption cavity and toward the conditioned space; and an outer housing (second housing 142) about the sorption cavity, the outer housing including a mount-facing side wall (the bottom wall) along which the sorption inlet damper and the sorption outlet damper are disposed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirav, as discussed above in regard to claims 1 and 2, respectively.
In regard to claim 3, Meirav teaches in Fig. 3C the contaminant scrubber of claim 2, comprising a door assembly (access doors 192) forming a portion of the outer housing and configured to provide access to the sorption cavity.  Meirav does not specifically disclose the door assembly is disposed along the additional side wall, but does teach the access doors 192 may be placed at any suitable location within the housing 112 [0081].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the apparatus taught by Meirav such that the door assembly is disposed along the additional side wall, since Meirav teaches it is a design choice.

In regard to claim 4, Meirav teaches in Fig. 3C the contaminant scrubber of claim 2, comprising: a second additional side wall (the wall touching 222) of the outer housing that opposes the additional side wall (the wall where 170 is) and is adjacent and coupled to the mount-facing side wall (the wall where a28 and 130 are), and a purge and regeneration outlet damper 182 [0062]. Meirav further teaches in [0084] the purge gas inlet 170 and purge gas exhaust 180 may be formed in any suitable manner for allowing the purge gas 160, such as outdoor air, indoor air, recycled exhaust purge air, to flow in to purge gas inlet 170 and out of purge gas exhaust 180. The access to outdoor air may be by any suitable means, such as by providing conduits, such as flexible conduits, in 

.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirav, as discussed above in regard to claim 2, in view of US Publication No. 2014/0260965 to Finkam (hereinafter Finkam).
In regard to claim 5, Meirav teaches in Fig. 3C the contaminant scrubber of claim 2, but does not disclose comprising a rain hood disposed on an outer surface of the additional side wall and over the purge and regeneration inlet damper, wherein the rain hood is configured to block ingress of liquid through the purge and regeneration inlet damper.
Finkam teaches a rain hood disposed on an outer surface of the additional side wall and over the purge and regeneration inlet damper, wherein the rain hood is configured to block ingress of liquid through the purge and regeneration inlet damper in 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the apparatus taught by Meirav to include a rain hood disposed on an outer surface of the additional side wall and over the purge and regeneration inlet damper, wherein the rain hood is configured to block ingress of liquid through the purge and regeneration inlet damper in order to protect opening from foreign object debris while still allowing outside air flow to enter.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirav, as discussed above in regard to claim 1, in view of US Patent No. 7,430,835 to Larson (hereinafter Larson).
In regard to claim 8, Meirav teaches in Fig. 3C the contaminant scrubber of claim 1, comprising a door assembly 192 configured to provide access to the sorption cavity [0081], but does not disclose the door assembly having a door panel, an insulating layer, and an additional door panel, wherein the insulating layer is positioned between the door panel and the additional door panel.
Larson teaches in Figs. 5-6 a door assembly configured to provide access to the sorption cavity and having a door panel (front wall 20), an insulating layer (insulating material 28), and an additional door panel (rear wall 22), wherein the insulating layer is positioned between the door panel and the additional door panel (col. 2 lines 15-23) in order to increase structural strength of the door, to prevent heat exchange between the 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the door assembly taught by Meirav to include the door assembly having a door panel, an insulating layer, and an additional door panel, wherein the insulating layer is positioned between the door panel and the additional door panel as taught by Larson in order to increase structural strength of the door, to prevent heat exchange between the outside and the inside of the unit, and produce an airtight seal.

In regard to claim 9, Meirav teaches in Fig. 3C the contaminant scrubber of claim 1, comprising: a door assembly at least partially defining the outer housing configured to provide access to the sorption cavity [0081], but does not disclose having a door panel; and a gasket strip disposed between the door panel and a frame member of a frame of the outer housing.
Larson teaches in Figs. 5-6 a door assembly having a door panel; and a gasket strip (16) disposed between the door panel and a frame member of a frame of the outer housing to produce an airtight seal (col. 1 lines 27-29 and 54-60; col. 2 lines 15-18).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the door assembly taught by Meirav to include the door assembly having a door panel; and a gasket strip disposed between the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirav, as discussed above in regard to claim 1, in view of US Publication No. 2016/0327293 to Grabowski et al. (hereinafter Grabowski).
In regard to claim 13, Meirav teaches in Fig. 3C the contaminant scrubber of claim 1, but teaches wherein the contaminant scrubber is configured to be disposed in an indoor environment instead of the contaminant scrubber is configured to be disposed in an outdoor environment.
Grabowski teaches it is known to put HVAC systems in an indoor or an outdoor environment [0003], [0029]. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the contaminant scrubber of Meirav to be disposed in an indoor environment instead of the contaminant scrubber is configured to be disposed in an outdoor environment, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meirav ‘187, as discussed above in regard to claim 1, in view of US Publication No. 2008/0022615 to Fox (hereinafter Fox).

Fox teaches in Figs. 1-7 an HVAC support and mounting system in which the mount-facing side wall (bottom wall of 24) comprises: a mounting box (curb 22); and a frame member (collar unit 26) disposed between the mounting box and the sorption cavity [0029]-[0030].  One of the objectives to be accomplished by the invention of Fox is the substantial elimination of leakage of conditioned air at the point of proper mounting of the unit to the duct system. It is an objective related to the foregoing to eliminate the migration of conditioned air between the supply and return air sides. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Meirav ‘187 the mount-facing side wall comprises: a mounting box; and a frame member disposed between the mounting box and the sorption cavity as taught by Fox in order to eliminate the migration of conditioned air between the supply and return air sides.

In regard to claim 32, Meirav ‘187 teaches the contaminant scrubber of claim 1, wherein the mount-facing side wall is configured to support a weight of the contaminant scrubber (the contaminant scrubber sits on at least a portion of its mount facing sidewall 
Fox teaches in Figs. 1-7 an HVAC support and mounting system in which the mount-facing side wall (bottom wall of 24) comprises a frame member (collar unit 26) and a mounting box (curb 22) [0029]-[0030].  One of the objectives to be accomplished by the invention of Fox is the substantial elimination of leakage of conditioned air at the point of proper mounting of the unit to the duct system. It is an objective related to the foregoing to eliminate the migration of conditioned air between the supply and return air sides. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include in the system taught by Meirav ‘187 the mount-facing side wall comprises: a mounting box; and a frame member as taught by Fox in order to eliminate the migration of conditioned air between the supply and return air sides.

Allowable Subject Matter
Claims 33-35 are allowed.

Claim(s) 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the prior art of record, considered both individually and in combination, fails to teach:
In regard to claim 10, wherein the sorption inlet damper extends into the first inner space, and wherein the sorption outlet damper extends into the second inner space.

In regard to claim 33, wherein the purge and regeneration inlet damper having the rectangular flow path perimeter comprises a low leak economizer blade.

In regard to claim 34, wherein the mount-facing side wall comprises a mounting box having the sorption inlet damper and the sorption outlet damper extending therethrough.  Claim 35 depends upon claim 34.
 Meirav is considered to be the closest prior art of record but does not disclose the limitation discussed above and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 10 and 33-35.
	
Response to Arguments
Applicant's arguments filed 29 Jul. 2021 have been fully considered but they are not persuasive.
On pages 12-13 of the Applicant Remarks, applicant alleges that Meirav does not teach “mount-facing side wall along which the sorption inlet damper and the sorption outlet damper are disposed.” However, the description of a mount-facing side wall in the may be referred to as a ‘mount-facing’ wall because it may face, upon installation, a wall of a building on which the contaminant scrubber 100 may be mounted” (emphasis added).  The term “may” means “possibly.”  With this definition in mind, the wall of Meirav comprising dampers 128 and 130 can possibly face, upon installation, a wall of a building in which the contaminant scrubber can possibly be mounted.  Furthermore, the wall of Meirav comprising dampers 128 and 130 faces the wall 208 where the unit 110 is additionally mounted.  Also, there are items inside 110 that are mounted within the device such as item 146, and therefore the side wall comprising dampers 128 and 130 is further considered to be “mount-facing.”  The Examiner would further like to point out that Fig. 3C of Meirav was used in the rejections, whereas the arguments appear to be addressing Fig. 1A of Meirav.

On page 14 of the Applicant Remarks, applicant alleges that it would not have been obvious to modify Meirav in view of Finkam because “Meirav appears to be directed toward an indoor unit mounted to a ceiling 200 and extending into an enclosed environment 102.  See Meirav, Figs. 1A – 1D.”  The Examiner notes that Fig. 3C was relied upon for the rejections not Figs. 1A-1D.  Finkam teaches the hood allows for the protection of the purge and regeneration inlet damper from foreign object debris, thereby providing motivation to combine.
For at least the reasons given above, the claims 1-6, 8-9, 12-13 and 31-32 are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CABRENA HOLECEK/Examiner, Art Unit 1776